      Case: 1:19-cv-01741 Document #: 5 Filed: 03/19/19 Page 1 of 1 PageID #:24


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Hamano v. Activision Blizzard,                 Case Number: 19-cv-01741
            Inc., et al

An appearance is hereby filed by the undersigned as attorney for:
Activision Blizzard, Inc., Robert A. Kotick, and Collister Johnson
Attorney name (type or print): H. Nicholas Berberian

Firm: Neal, Gerber & Eissenberg LLP

Street address: 2 North LaSalle Street, Suite 1700

City/State/Zip: Chicago, Illinois 60602-3801

Bar ID Number: 03121551                                    Telephone Number: 312-269-8000
(See item 3 in instructions)

Email Address: nberberian@nge.com

Are you acting as lead counsel in this case?                                         Yes       ✔ No
Are you acting as local counsel in this case?                                   ✔ Yes              No

Are you a member of the court’s trial bar?                                      ✔ Yes              No

If this case reaches trial, will you act as the trial attorney?                      Yes       ✔ No
If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on March 19, 2019

Attorney signature:            S/ H. Nicholas Berberian
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
